DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/04/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered.
 	The reply filed 02/04/21 affects the application 16/257,920 as follows:
1.      The declaration of Stephen G. Withers and Zhizeng Gao, submitted by Applicants on 04 February 2021 under 37 CFR § 1.130(a), is acknowledged. Applicant’s Declaration filed under 37 C.F.R. § 1.130(a) establishing the named coinventors Stephen G. Withers and Zhizeng Gao as co-authors of the Gao et al. (Angew. Chem. Int. Ed. 2017, 56, 6112-6116) publication applied as prior art by the Examiner disqualifies this reference as prior art. Consequently, the rejection of the office action mailed 12/04/20 is withdrawn.  However, a new ground(s) rejection is set forth herein below.  Claims 12-21, the invention of Group II are prosecuted by the examiner. Claims 1-11 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-21 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner et al. (WO 9109975 A1) in view of Gao et al. (Glycobiology vol. 12 no. 3 pp. 183–190, 2002) and Yolken et al. (J. Infectious Diseases Vol. 142, No. 4., 516-523 (1980)).
Claim 12 is drawn to a method of detecting a neuraminidase activity in a sample, the method comprising: (a) contacting a sample suspected of having the neuraminidase activity with a compound having the structure of Formula A or a salt thereof; and (b) detecting a reaction product, wherein exposure of the neuraminidase activity to the compound results in the release of a detectable reaction product.
Turner et al. disclose chromogenic derivatives of N-acetylneuraminic acid modified in the 7- or 8-position that are used as substrates in colorimetric assays for human influenza neuraminidase activity in clinical specimens for the purpose of selectively diagnosing influenza infection (see abstract).  Furthermore, Turner et al. disclose that the substrates may exhibit different reactivity with the different types of influenza neuraminidases, thus enabling one to discern the specific type of influenza infection and prescribe appropriate treatment and/or supportive therapy therefor (see abstract).  Also, Turner et al disclose that their invention relates to reagents and assays for diagnosing human influenza. More specifically it relates to novel chromogenic 7- or 8-position modified N-acetylneuraminic acid substrates that are useful in the diagnosis of influenza through the detection of the enzymatic activity of human influenza 
In addition, Turner et al. disclose compounds which unlike Applicant’s compounds of claim 12 (of formula  A) that have a hydrogen (H) atom rather than a fluorine atom in the corresponding 3-position and a method of synthesizing these compounds named 2-(3-Resorufin)-
The difference between Applicant’s method and the method of Turner et al. is that the compound having the structure of Formula A used by Applicant has a fluorine (F) atom in the 3-position (represented as D) whereas Turner et al.’s compound has a hydrogen (H) atom in the corresponding 3-position.  However, Turner et al.’s compound like Applicant’s compound is also a chromogenic derivative of N-acetylneuraminic acid.
	Gao et al. disclose a N-acetylneuraminic acid compound or derivative Neu5Ac3αF-DSPE (4), in which the C-3 position is modified with an axial fluorine atom and also has a
O-distearoylphosphatidyl-ethanolamine (O-DSPE) in the 2-position (see abstract; see also page 184, Scheme 1, compound 4). Furthermore, Gao et al. disclose that Neu5Ac3αF-DSPE (4) inhibited the catalytic hydrolysis of influenza virus sialidase (also known as neuraminidase (NA)) and the binding activity of hemagglutinin and that the inhibitory activities
to sialidases were independent of virus isolates examined (see abstract). Furthermore, Gao et al. disclose that with the positive results obtained for inhibition of hemagglutination and hemolysis induced by A/Aichi/2/68 virus, the inhibitory effect of Neu5Ac3αF-DSPE (4) against
MDCK cells was examined, and it was found that 4 inhibits the viral infection with IC50 value of 5.6 μM based on the cytopathic effects (see abstract). Also, Gao et al. disclose that the experimental results indicate that compound 4 not only inhibits the attachment of virus to the
cell surface receptor but also disturbs the release of the progeny viruses from infected cells by inhibiting both hemagglutinin and sialidase (neuraminidase (NA)) of the influenza viruses; and 
Furthermore, Gao et al. disclose that they reported that a sialic acid analog with the axial hydrogen at C-3 position replaced by the fluorine atom acts as an inhibitor of both proteins, hemagglutinin (HA) and sialidase (i.e.; neuraminidase (NA)) (see page 183, right col., last paragraph to page 184, left col. 1st paragraph). Also, Gao et al. disclose that 2′-(4-Methylumbelliferyl)-α-D-N-acetylneuraminic acid (4-MU-Neu5Ac) and Neu5Ac-DSPE were used as the substrates of influenza virus sialidases (see page 188, left col., next to last paragraph). In addition, Gao et al. disclose that after incubation of influenza viruses with 4-MU-Neu5Ac or Neu5Ac-DSPE, Neu5Ac was released (see page 188, left col., next to last paragraph). This implies or suggests that the 4-Methylumbelliferyl in position 2 of 4-MU-Neu5Ac was released or cleaved as well as DSPE in position 2 of Neu5Ac-DSPE upon reaction with influenza viruses sialidases (neuraminidase (NA)).
Yolken et al. disclose a sensitive assay was developed for the measurement of neuraminidase with use of the 4-methylumbelliferyl-α-ketoside of N-acetyl-neuraminic acid as a fluorescent substrate (abstract). Furthermore, Yolken et al. disclose that neuraminidase activity was detected in preparations containing small quantities of cultivated influenza virus as well as in some nasal wash specimens from human volunteers experimentally infected with influenza A/Alaska/78 virus (abstract). Also, Yolken et al. disclose that their assay offers promise for the rapid detection of influenza viruses in cell cultures and clinical specimens (see abstract). In addition, Yolken et al. disclose that although neuraminidases from different strains of influenza A and B viruses vary structurally and antigenically, all influenza viral neuraminidases are 
of influenza virus (see page 516, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Turner et al.’s method of detecting a neuraminidase activity in a sample by contacting a sample suspected of having the neuraminidase activity with a compound having the structure of Formula A or a salt thereof such as Turner et al.’s chromogenic derivative of N-acetylneuraminic acid, compound that has a fluorine (F) atom in the 3-position (axial) instead of a hydrogen (H) atom in the corresponding 3-position, and thus detect a reaction product, wherein exposure of the neuraminidase activity to the compound results in the release of a detectable reaction product, chromogen or fluorogenic leaving group (i.e.; a detectable leaving group) such as 4-methylumbelliferyl taught by Turner et al, Gao et al. and Yolken et al., especially since Turner et al. disclose that their chromogenic derivatives of N-acetylneuraminic acid compounds can be used for detecting a neuraminidase activity in a sample as disclosed or described in their method, and Gao et al. disclose that modifying or replacing the axial hydrogen at the C-3 position with an axial fluorine atom in derivatives of N-acetylneuraminic acid inhibits the catalytic hydrolysis of influenza virus sialidase (neuraminidase (NA)), and also because Yolken et al. disclose that 4-methylumbelliferyl-α-ketoside of N-acetyl-neuraminic acid can be used as a fluorescent substrate for neuraminidase in detecting and measuring neuraminidase activity in preparations or specimens containing influenza virus, and that all influenza viral neuraminidases are capable of catalyzing the same reaction: the breakage of the α-ketoside bond of N-acetyl-neuraminic acid

It should be noted that it is obvious to expect the detectable reaction product would be released in stoichiometric amounts or in a stoichiometric ratio of neuraminidase to reaction product of 1:1 depending on the substrate or compound used and especially since Turner disclose compounds with one chromogen or chromophore per compound or molecule.

It should be noted that the quantification of detectable reaction product such as with the aid of a calibration curve or a standardized sample or standardized samples are common in the art and is well within the purview of a skilled artisan.  In addition, it is obvious to expect that the samples would contain virus, viruses or viral particles, especially since Turner et al. disclose that their method can detect NA (neuraminidase) activity such as influenza virus and different types thereof. 
Response to Arguments
Applicant's arguments with respect to claims 12-21 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623